COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Felix Cuellar v. Central Mortgage Company

Appellate case number:      01-18-00405-CV

Trial court case number: 1109559

Trial court:                County Civil Court at Law No. 2 of Harris County

         The court reporter advised this court that appellant had not requested or paid for the
preparation of the reporter’s record. On July 26, 2018, the court sent appellant a notice that the
reporter’s record was overdue and that the court reporter had filed a notice that the reporter’s record
was not filed because appellant either had not requested it or had not made arrangements to pay
for it. We advised appellant that unless we received written proof by August 27, 2018 that appellant
had made arrangements to pay for the reporter’s record, we might require him to file a brief without
a reporter’s record. We received no response.
        The clerk’s record contains a statement of inability to afford court costs and there is no trial
court order requiring payment. Therefore, appellant was not required to pay for the preparation of
the reporter’s record. See TEX. R. CIV. P. 145. However, appellant has not provided a response and
the reporter’s record has not been filed.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).

        Appellant’s brief must be filed no later than 30 days after the date of this order.

        Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

        It is so ORDERED.

Judge’s signature: ___/s/ Jennifer Caughey_______
                    Acting individually  Acting for the Court

Date: __November 15, 2018_____